         Case 1:18-cv-05608-PAC Document 26 Filed 09/10/19 Page 1 of 2



                             Kevin T. Conway, Esq.
                                     Attorney at Law
                                        Licensed in
                                        n.y., n.j., ct.

80 Red Schoolhouse Road, Suite 110              c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY10977                          500 Frank W. Burr Blvd., Ste. 31
Tel: (845) 352-0206                             Teaneck, NJ 07666
Fax: (845) 352-0481                             Tel: (201) 928-1100


                                      September 10, 2019


The Honorable Judge Paul A. Crotty
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re: 1:18-cv-05608-PAC Request for Corrected Order - Plaintiff’s Proposed Order
       Granting Plaintiff’s Motion to File Summons and Amended Complaint Under Seal

Dear Judge Crotty:

       I am counsel to Plaintiff in the above referenced matter. Plaintiff filed a Motion for
Permission to File Amended Complaint Under Seal on August 21, 2019 [CM/ECF 21] and on
September 3, 2019 this Honorable Court granted same. On September 3, 2019 when the Court
entered its Order [CM/ECF 23] granting Plaintiff’s Motion to Seal, it inadvertently entered the
incorrect Order. Today, counsel electronically filed a new Proposed Order Granting Plaintiff’s
Motion to Seal for the Court’s consideration [CM/ECF 25].

        Counsel would greatly appreciate the Court’s granting the new Order on Plaintiff’s Motion
to File Amended Complaint and Summons Under Seal.

       Counsel thanks the Court in advance for its time in this matter.

                                                    Respectfully submitted,

                                             By:    /s/ Kevin T. Conway
                                                    Kevin T. Conway, Esq. (KC-3347)
                                                    80 Red Schoolhouse Road, Suite 110
                                                    Spring Valley, New York 10977-6201
                                                    T: 845-352-0206
                                                    F: 845-352-0481
                                                    E-mail: ktcmalibu@gmail.com
                                                    Attorney for Plaintiff


                                                1
         Case 1:18-cv-05608-PAC Document 26 Filed 09/10/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I hereby certify that on September 10, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record
and interested parties through this system.

                                                            By: /s/ Kevin T. Conway




                                                2
